Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        26-FEB-2021
                                                        08:34 AM
                                                        Dkt. 5 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CHRIS SLAVICK, Petitioner

                                vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
            (CAAP-XX-XXXXXXX; CASE NO. 1PR191000014)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion for Release of Prisoner Pending Disposition of

Application for Habeas Corpus,” which was filed as a petition for

writ of mandamus on February 17, 2021, and the record, it appears

that petitioner fails to present any basis upon which he is

entitled to be released from custody by this court, and has

alternative means to seek relief, including seeking release from

the Hawai#i Paroling Authority, as provided by law.     Petitioner,

therefore, is not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not
issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, February 26, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                2